
	
		III
		111th CONGRESS
		1st Session
		S. RES. 79
		IN THE SENATE OF THE UNITED STATES
		
			March 19, 2009
			Mr. Inhofe (for himself,
			 Mr. Kyl, Mr.
			 DeMint, Mr. Coburn,
			 Mr. Cornyn, Mr.
			 Martinez, Mr. Risch,
			 Mr. Hatch, Mr.
			 Enzi, and Mr. Barrasso)
			 submitted the following resolution; which was referred to the
			 Committee on the
			 Judiciary
		
		RESOLUTION
		Honoring the life of Paul M. Weyrich and
		  expressing the condolences of the Senate on his passing.
	
	
		Whereas Paul M. Weyrich was born and raised in Racine,
			 Wisconsin and became enamored with the political system as a student at the
			 University of Wisconsin-Madison;
		Whereas after a short stint as a news reporter, Mr.
			 Weyrich came to Congress in 1966 to serve on the staffs of Senators Gordon L.
			 Allott of Colorado and Carl T. Curtis of Nebraska, handling press relations and
			 other assignments;
		Whereas as the original President of the Heritage
			 Foundation, Mr. Weyrich established a respectable and reasoned conservative
			 voice in public policy and political debates in the United States;
		Whereas as a pioneer of the modern conservative movement,
			 Mr. Weyrich stood as a vocal defender of economic and religious freedom and
			 established the Free Congress Research and Education Foundation to rally
			 conservatives to the defense of traditional Judeo-Christian values;
		Whereas Mr. Weyrich died on December 18, 2008;
		Whereas Mr. Weyrich was a true visionary in outreach
			 efforts, launching a television network, training grassroots activists, and
			 influencing both politics and policy; and
		Whereas Mr. Weyrich's perseverance in the promotion of his
			 philosophy inspired thousands of people of the United States to dedicate
			 themselves to causes that protect liberty and secure the future of the United
			 States: Now, therefore, be it
		
	
		That the Senate—
			(1)expresses
			 gratitude to Paul M. Weyrich for his significant contributions to the
			 conservative movement and for promoting a capitalist, democratic vision for the
			 world;
			(2)expresses
			 profound sorrow at the death of Mr. Weyrich; and
			(3)conveys its
			 condolences to the family, friends, and colleagues of Mr. Weyrich.
			
